      Case 1:14-cr-00773-RA Document 462 Filed 04/27/20 Page 1 of 3


                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/27/2020


UNITED STATES OF AMERICA,
                                                                   No. 14-Cr-773 (RA)
                        v.
                                                                          ORDER
GIORGI BULEISHVILI,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

        On January 31, 2017, Defendant Giorgi Buleishvili pled guilty to conspiracy to

commit mail fraud, wire fraud, and health care fraud under 18 U.S.C. § 1349. Dkt. 310. On

July 6, 2017, the Court sentenced him to 34-months imprisonment and a three-year

supervised release term. Dkt. 383. Mr. Buleishvili did not file a notice of appeal. On April

22, 2020, Mr. Buleishvili filed the present motion requesting leave to file a late notice of

appeal. 1 Dkt. 458.

        Federal Rule of Appellate Procedure 4 provides that, “[i]n a criminal case, a

defendant’s notice of appeal must be filed in the district court within 14 days after the later of

. . . [t]he entry of either the judgment or the order being appealed.” Fed. R. App. P. 4(b)(1).

“The untimely filing of a notice of appeal is a jurisdictional defect that necessitates dismissal

of the appeal without reaching its merits.” United States v. Batista, 22 F.3d 492, 493 (2d Cir.

1994) (per curiam). Although a court may “extend the [defendant’s] time to file a notice of

appeal . . . [u]pon finding excusable neglect or good cause,” it may only do so “for a period




        1
          This motion was docketed on April 22, 2020 and thus brought to the Court’s attention at
that time. However, the first page of the motion, entitled “Notice of Motion for Leave to File
Late Notice of Appeal,” is dated February 26, 2020. See Dkt. 458.
      Case 1:14-cr-00773-RA Document 462 Filed 04/27/20 Page 2 of 3



not to exceed 30 days from the expiration of the time otherwise prescribed by this Rule 4(b).”

Fed. R. App. P. 4(b)(4).

          Mr. Buleishvili acknowledges that he is requesting permission to file a “late notice of

appeal.” Dkt. 458. The judgment in Mr. Buleishvili’s case was entered nearly three years

ago on July 6, 2017. See Dkt. 383. Thus, the time prescribed for him to file a notice of

appeal has long passed. This Court’s authority under Rule 4(b)(4) to grant an extension of

time is limited, such that it cannot grant this request nearly three years after the deadline has

passed.

          Nevertheless, the Court’s inquiry does not end there. Mr. Buleishvili contends that

he failed to file a timely notice of appeal because his “former counsel never told [him] that

[he] could appeal [his] criminal conviction.” Dkt. 458. Moreover, once he learned that he

could appeal, his lawyer told him it was “too late” to do so and subsequently refused to

answer his call. Id. When reviewing similar requests to file a late notice of appeal based on

alleged ineffective assistance of counsel, some courts in this circuit have recharacterized

those requests as petitions for habeas corpus pursuant to 28 U.S.C. § 2255. See United States

v. Kinyua, No. 02-cr-173 (DLC), 2002 WL 31357700, at *2 (S.D.N.Y. Oct. 17, 2002); see

also United States v. Wright, 945 F.3d 677, 686-87 (2d Cir. 2019) (remanding the case to the

district court to give the defendant the opportunity to convert his claim to a habeas motion).

          In order for the Court to proceed with the understanding that Mr. Buleishvili’s claim

is now brought under § 2255, Mr. Buleishvili must consent to this. The Anti-Terrorism and

Effective Death Penalty Act “severely limits a petitioner’s ability to bring second or

successive petitions for habeas corpus.” Kinyua, 2002 WL 31357700, at *2; see also 28

U.S.C. § 2255(h). Consequently, proceeding without Mr. Buleishvili’s consent, while it may

be “initially justified because it harmlessly assisted the prisoner-movant in dealing with legal




                                                 2
         Case 1:14-cr-00773-RA Document 462 Filed 04/27/20 Page 3 of 3



 technicalities, may result in disastrous deprivation of a future opportunity to have a well-

 justified grievance adjudicated.” Adams v. United States, 155 F.3d 582, 583 (2d Cir. 1998).

         Accordingly, no later than May 15, 2020, Mr. Buleishvili shall inform the Court

 whether he consents to the recharacterization of his claim as a § 2255 motion. 2 If Mr.

 Buleishvili consents, he has until June 1, 2020 to supplement his claim. Any Government

 opposition is due July 15, 2020. Should Mr. Buleishvili not consent to the recharacterization

 of his claim as a petition for habeas corpus pursuant to § 2255, the Court will deny his

 request to file a late notice of appeal for the reasons stated above.

 SO ORDERED.

Dated:       April 27, 2020
             New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge




         2
         Mr. Buleishvili is advised that “a 1-year period of limitation” generally applies to §
 2255 motions. See 28 U.S.C. § 2255(f).


                                                 3
